Exhibit 99.2 Final Transcript Thomson StreetEvents SM Conference Call Transcript BIG - Q3 2008 Big Lots, Inc. Earnings Conference Call Event Date/Time: Dec 05, 2008 / 01:00PMGMT Thomson StreetEvents www.streetevents.com Contact Us 1 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Dec 05, 2008 / 01:00PMGMT, BIG - Q3 2008 Big Lots, Inc. Earnings Conference Call CORPORATE PARTICIPANTS Tim Johnson Big Lots, Inc. - VP of Strategic Planning and Investor Relations Steven Fishman Big Lots, Inc. - Chairman and CEO Joe Cooper Big Lots, Inc. - CFO CONFERENCE CALL PARTICIPANTS Joan Storms Wedbush Morgan Securities - Analyst David Mann Johnson Rice & Company - Analyst Mitchell Kaiser Piper Jaffray & Co. - Analyst Charles Grom JPMorgan Chase & Co. - Analyst Jeff Stein Soleil Securities - Analyst John Zolidis Buckingham Research Group - Analyst Patrick McKeever MKM Partners - Analyst Ronald Bookbinder Global Hunter Securities, LLC - Analyst Ivy Jack Barclays Capital - Analyst Mark Mendel M&T - Analyst Brandon Ross Pali Research – Analyst PRESENTATION Operator Good morning, ladies and gentlemen, and welcome to the Big Lots third quarter 2008 teleconference. During this session, all lines will be muted until the question-and-answer portion of the call. (OPERATOR INSTRUCTIONS) At this time I would like to introduce today's first speaker, Vice President of Strategic Planning and Investor Relations, Tim Johnson. Tim Johnson - Big Lots, Inc. - VP of Strategic Planning and Investor Relations Thanks, Lashonda, and thank you everyone for joining us for our third quarter conference call. Thomson StreetEvents www.streetevents.com Contact Us 2 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Dec 05, 2008 / 01:00PMGMT, BIG - Q3 2008 Big Lots, Inc. Earnings Conference Call With me here in Columbus today are Steve Fishman, our Chairman and CEO, Joe Cooper, Senior Vice President and Chief Financial Officer, and Chuck Haubiel, Senior Vice President of Legal and Real Estate, and General Counsel. Before we get started, I'd like to remind you that any forward-looking statements we make on today's call involve risks and uncertainties, and are subject to Safe Harbor provisions as stated in our press release and our SEC filings, and that actual results can differ materially from those described in our forward-looking statements. As discussed in this morning's press release, our results include both continuing as well as discontinued operations. Since we do not view discontinued operations as relevant to the ongoing operations of the business, the balance of our prepared comments will be based on results related to continuing operations. As discussed in this morning's press release, our outlook for Q4 and the full year for 2008 compare to 2007 results that are reported on a non-GAAP basis. A presentation of the most directly comparable financial measures calculated in accordance with GAAP and a reconciliation between the GAAP financial measures and the non-GAAP financial measures, were included in our March 5, 2008 press release, which is posted on our website at www.biglots.com, under the "Investor Relations" - "Press Releases" captions. We believe these non-GAAP financial measures should better facilitate analysis by investors and others who follow our performance. With that, I'd like to turn it over to Steve. Steven Fishman - Big Lots, Inc. - Chairman and CEO Thanks, TJ, and good morning, everyone. I want to take just a couple of minutes to talk about the quarter. During the third quarter, we remained focused on our merchandising strategies to deliver great value to the customer across all categories in the store. As I traveled across the country, visited our stores, and listened to our customers, we have learned there are some categories we're executing very well and still others we can improve upon. We're constantly challenging ourselves to learn from our mistakes and to focus on delivering better value through all segments of our business. However, I also believe that we're in economic times that are unprecedented, and I believe that the consumer behavior reflected that uncertainty or anxiety in Q3. As you look across the retail sector, it seems evident that the customers' shopping behavior changed pretty significantly during the quarter. For most retailers in our segment, which I'd call the discount or value sector, sales trends softened as the quarter progressed. Even though we don't normally share our monthly comps or trends, these times are unique, and it makes sense to tell you that our monthly trends followed that sector. As it turned out, August was the best month, with comps up in the low singles, then a flattish September, followed by October, which was actually down low singles. So each month comps got more challenging. It appeared to be less about the number of customer visits or the demographics, and more about what the customers we're purchasing or putting into their basket. During the quarter, the transaction trends didn't really vary significantly from month to month, and the comps were pretty similar across income demographics, so the lower income customer is not spending disproportionately less year-over-year than the higher income shopper. What is consistent is that shoppers appear to be more cautious about what they're buying and when they're buying it. The uncertainty or change in shopping behavior translated to the categories that were relevant to the customer and how selective they were. For instance, our Consumables business was once again a leading category as comps increased in the low single digits. We have a very big Consumables business which was a third of the Company's total mix during Q3. We have deep, longstanding relationships with some of the strongest brands in the country, so we're able to offer our customers great value day in and day out. Furniture comps were up in the high single digits again, against a high single-digit comp from a year ago. The customer went after great values and discounts in this category, as our Labor Day mattress promotion was a big success, and the planned sell-down of the Home Event helped the comps in our Case Goods business. Hardlines, particularly Electronics, were strong in Q3, with comps up in the high singles. We experienced very healthy deal flow of higher ticket Electronics as the quarter progressed, highlighted by the tremendous values we were able to offer our customers with items like a popular software video game or PC laptops from national brand names. Again tremendous value and immediate response. Thomson StreetEvents www.streetevents.com Contact Us 3 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Dec 05, 2008 / 01:00PMGMT, BIG - Q3 2008 Big Lots, Inc. Earnings Conference Call In other categories like Seasonal and Toys, we didn't see the same customer response during the quarter, even though I'm confident that our quality/value relationship is as good or better than what you'll find out there in retail. Specifically in Toys, the number of and quality of the brands that we're offering is much better than it was on our floor a year ago. As Q4 unfolds, we will learn if the softness in Q3 was just timing, or if the customer is just going to take a pass on this type of purchase this year. So while I'm not happy with the overall sales trends, some categories in our business did perform pretty well in a very difficult environment. I'm pleased with how we managed our inventories during the quarter. At the first sign of softening sales trends, our merchants and planning teams were nimble, adjusted receipts, and open to buy dollars quickly and reallocated markdown dollars where needed. We were able to generate a record Q3 inventory turn as a result and entered Q4 with inventory dollars down 3% per store, with most every category below last year. We're a closeout retailer and not heavily planogramed. We don't have an obligation to carry everything for everyone, and can flex our inventories between categories up or down by category as needed. This is one of the key benefits of a model like ours, and why we were able to adjust within the quarter. Managing our inventories and remaining vigilant on our cost structure allowed us to post Q3 EPS of $0.15 per share. So even though comps were a little softer than anticipated, we were able to deliver the low end of our original EPS guidance and record EPS results for the 8th consecutive quarter. With that, I will turn it over to Joe for some financial details. Joe Cooper - Big Lots, Inc. - CFO Thanks, Steve, and good morning, everyone. Sales for the third quarter were $1.022 billion compared to $1.031 billion for the third quarter last year. Comparable store sales decreased 0.2% as strength in Furniture, Hardlines, and Consumables was offset by softness in Seasonal, Home and Toys. Q3 sales were strongest in the Northeast and Central regions, and softest in the Southeastern region, particularly Florida. Walking down the P&L, the third quarter gross margin rate of 39.8% was 20 basis points lower than last year's rate of 40.0%. A slightly higher markdown rate for the quarter, which was related to the planned sell-down of our Home Event and a successful Labor Day mattress promotion, along with merchandise mix pressure, were partially offset by improvement in initial markup due to better buying and an overall favorable deal environment. From an SG&A perspective, expenses as a percent of sales were 37.8%, which was flat to last year despite a slightly negative sales comp. Leverage was achieved for Q3 through improved operating efficiencies in distribution and transportation, timing differences in advertising, lower depreciation expense, and the amortization of a gain on the early lease termination buyout of one of our stores. This leverage was offset by the impact of flattish sales over certain costs that are more fixed in nature, such as occupancy, insurance and repairs and maintenance costs. Our Q3 operating profit rate was 2.0% of sales, compared to an operating profit rate of 2.2% of sales last year with the slight decline a direct result of the gross margin performance as the expense rate was flat year-over-year. Net interest expense was $1.6 million for the quarter, compared to net interest income of $0.3 million last year. This change is directly related to the repurchase of company stock during the second half of fiscal 2007 and finishing in February 2008. As anticipated, our tax rate for the third quarter of fiscal 2008 was below LY. The rate of 33.2% was favorably impacted by the resolution of an uncertain tax liability as a result of the lapse of the statute of limitations applicable to the liability. This favorable adjustment exaggerated the tax rate in our lowest pretax dollar quarter of the year. For the third quarter fiscal 2008 we reported income from continuing operations of $12.4 million or $0.15 per diluted share, compared to income from continuing operations of $14.4 million or $0.14 per diluted share a year ago. Our Q3 result of $0.15 per share was in line with our revised guidance provided with our Q3 sales release on November 6th. Incidentally, it also ended up being in line with the low end of our original EPS guidance issued on August 26th, even though our comps were slightly negative and below our original comp guidance of a 1% to 2% increase. Thomson StreetEvents www.streetevents.com Contact Us 4 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Dec 05, 2008 / 01:00PMGMT, BIG - Q3 2008 Big Lots, Inc. Earnings Conference Call Our company remains in a strong financial position. Inventory ended the third quarter of fiscal 2008 at $958 million compared to $990 million last year. The decline in overall inventory is the direct result of a 3% decrease in average store inventory as our store count was relatively flat year-over-year. We continue to achieve record inventory turnover results driven by improving inventory management and record productivity in our distribution centers. We ended the third quarter of fiscal 2008 with debt of $269 million, which was directly attributable to our seasonal borrowing needs and $750 million of share repurchase activity during the March 2007 through February 2008 timeframe. In the financial statements attached to today's press release you will note that our debt balance is now listed as Current given our credit facility expires in October 2009, or less than one year from the end of this fiscal quarter. Cash flow, which we define as cash provided by operating activities, less cash used in investing activities, was $129 million of cash outflows for Q3 compared to $71 million of cash outflows last year. You will recall that last year our accounts payable leverage improved significantly from Q2 to Q3 as a result of improving our vendor payment terms. Anniversarying that change is the main reason cash flow was down year-over-year in Q3. Our cash flow peaks during the fourth quarter of each fiscal year. As such, we expect to end the fourth quarter of fiscal 2008 with approximately $40 million of borrowings. This leaves us more than adequate liquidity and flexibility to pursue opportunities in merchandise or real estate, while investing in and positioning our business for long-term success. Capital expenditures totaled $22.7 million for the third quarter. That's up $3.1 million compared to the third quarter of last year, primarily related to the investments toward our SAP implementation and the increase in the number of new store openings. Depreciation expense for the quarter was $19.6 million, or $1.6 million lower than last year, due to the runoff of fully depreciated assets, including a portion of the significant store remodeling programs from five years ago, which related to the company-wide name change to Big Lots. During the third quarter we opened 15 new stores and closed four stores, leaving us with 1,366 stores and total selling square footage of 29.2 million at the end of the quarter. We have opened one additional new store in Q4, resulting in a total of 21 new stores for the year, which is more than the last two years worth of activity combined.
